DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements, recited in claims 5 and 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5, 6, 8, 11 are objected to because of the following informalities:  
claim 5 recites, … each outlet aperture…, which suggests that there are multiple outlet apertures.  Similarly, claims 6 and 8 recite multiple outlet apertures.  However, only one aperture is recited in claim 1.  Appropriate correction is required.
Claim 11 recites the returning exhaust gas.  The returning exhaust gas lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiemann (US 20010018173 A1) in view of Gangoli (US 20160348904 A1), Kiener (US 20150300634 A1), and as evidenced by Norsk (EP 2362139 A1).
Regarding claim 1, Tiemann discloses a burner having a housing (outer wall of duct 16) on which a combustion tube (outer wall of duct having mouth 23) is disposed, 
wherein the combustion tube has an aperture (23) at the end turned away from the housing, 
wherein a mixing element (6+ nozzle tip at the end of channel 1; the cross mark 6 is widely known in the art of combustion to be gas swirlers; see Fig. 3 of Norsk as evidentiary supporting showing the same symbol 210 used to indicate a swirler) is provided in the combustion tube and the space between this mixing element and the aperture forms a combustion chamber, 
wherein the housing has at least first (2), second (3), and third (1) channels that are separated from one another and open into the mixing element, wherein gases flow through the first, second, and third channels and the mixing element, and a mixing of these gases first takes place in the combustion chamber, 
wherein the first channel is configured to receive a first gaseous fuel and the third channel is configured to receive an additional gaseous fuel (para. 22), wherein the second channel is configured to receive an oxidant (para. 22),
wherein at least the first channel or the third channel has a channel cross-section

Tiemann fails to disclose:
at least two intermediate channels branching toward the combustion chamber in flow direction and opening into a plurality of outlet openings, wherein at 2least one intermediate channel has an outlet cross-section reduced compared with the channel cross-section, and 
wherein the mixing element is manufactured with an additive fabrication process.

	Gangoli teaches a burner, comprising:
at least two intermediate channels (29, Fig. 2A) branching toward the combustion chamber in flow direction and opening into a plurality of outlet openings (inlet to channels 20), wherein at 2least one intermediate channel has an outlet cross-section reduced compared with the channel (20) cross-section.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Tiemann to include at least two intermediate channels branching toward the combustion chamber in flow direction and opening into a plurality of outlet openings, wherein at 2least one intermediate channel has an outlet cross-section reduced compared with the channel cross-section.  The motivation to combine is so that the fuel can be controllably distributed between the fuel channels (1, 2).  

Kiener teaches a mixing element for a burner, and wherein the mixing element is manufactured with an additive fabrication process (para. 53).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Tiemann wherein the mixing element is manufactured with an additive fabrication process because an additive fabrication process 1) can reduce the manufacturing lead time, 2) can produce complex/unusual shapes, 3) can reduce costs for smaller manufacturers, 4) can help reduce waste, and 5) is easy to modify/customize the design.  

Regarding claim 2, modified Tiemann discloses wherein the mixing element is constructed in one piece (Kiener teaches, in para. 53, that an additive fabrication process can be used to make a one-piece mixing element). 
Regarding claim 12, Tiemann discloses wherein the first channel (2) is disposed in the second channel (3) and the third channel (1) is disposed in the first channel (2).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiemann (US 20010018173 A1) in view of Gangoli (US 20160348904 A1), Kiener (US 20150300634 A1), and as evidenced by Norsk (EP 2362139 A1), as applied to claim 1, and further in view of Roy (US 20120052454 A1).
Regarding claim 9, Tiemann fails to disclose wherein a UV or IR flame sensor is provided on the outlet side of the mixing element.  However, Roy teaches a burner, and the technique of placing a UV/IR flame sensor, adjacent the flame, for monitoring the status of a flame.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Tiemann wherein a UV or IR flame sensor is provided on the outlet side of the mixing element (i.e., adjacent the flame).  The motivation to combine is so that the flame can be monitored.  The flame can be monitored for its stability and its temperature.  These two characteristics affect the amount of noise generated, the emissions produced, and whether the burner is burning efficiently or not.  

Allowable Subject Matter
Claims 3, 7, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim. 
Claims 5, 6, 8, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, and if the objections mentioned on page 3 of this office action are rectified.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because they do not apply to any of the current rejections.








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762